470 F.2d 1172
Profetiza Pelayo LACANILAO, Appellant,v.IMMIGRATION AND NATURALIZATION SERVICE et al., Appellee.
No. 72-2258.
United States Court of Appeals,Ninth Circuit.
Nov. 22, 1972.

David C. Marcus, Los Angeles, Cal., for appellant.
Henry E. Peterson, Asst. Atty. Gen., Crim. Div., Dept. of Justice, Washington, D. C., George K. Rosenberg, Dist. Director, I. & N. Service, Los Angeles, Cal., Joseph Surreck, Regional Counsel, I. & N. Service, San Pedro, Cal., Stephen Suffin, Atty., I. & N. Service, San Francisco, Cal., William D. Keller, U. S. Atty., Frederick M. Brosio, Jr., and John E. Nordin, Asst. U. S. Attys., Los Angeles, Cal., for appellee.
Before HUFSTEDLER, TRASK, and GOODWIN, Circuit Judges.
PER CURIAM:


1
Profetiza Pelayo Lacanilao appeals a district court judgment denying relief upon review of an order of deportation.  The only issue is whether the decision and order of the District Director of the Immigration and Naturalization Service constituted an abuse of discretion.


2
On January 19, 1968, appellant entered the United States as a nonimmigrant visitor, authorized to stay for two months.  Ten days later she applied for a social security number, and accepted employment in a Los Angeles hospital.  She has been resisting deportation since December 11, 1968.


3
We do not reach the many compassionate arguments that might be made on behalf of gifted, industrious, and ambitious persons seeking admission to the United States.  On the only question before us, we cannot say that the administrative decision was an abuse of discretion.  The district court correctly limited the scope of its review, and its judgment must be affirmed.


4
Affirmed.